United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 31, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60747
                          Summary Calendar


JUAN CARREON-TORRES,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A39 284 867
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Juan Carreon-Torres, a native and citizen of Mexico, filed a

28 U.S.C. § 2241 petition in the district court contesting a

final order of removal by the Board of Immigration Appeals (BIA).

On motion from the respondent, the district court transferred the

case to this court pursuant to the Real ID Act, Pub. L. No.

109-13, 119 Stat. 231 (May 11, 2005).   The matter is now

construed as a petition for review of the BIA’s removal order.

See 8 U.S.C. § 1252(a)(5) (Supp. 2005); Rosales v. Bureau of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60747
                                 -2-

Immigration and Customs Enforcement, 426 F.3d 733, 735-36 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1055 (2006).

     Carreon was ordered removed because of a Texas state

conviction for an aggravated felony, namely unauthorized use of a

motor vehicle (UUMV).    Carreon then sought a discretionary waiver

of removability under Immigration and Nationality Act (INA)

§ 212(c).   The BIA determined that Carreon was ineligible for

§ 212(c) relief because he failed to establish a comparable

ground for inadmissibility as required to obtain a § 212(c)

waiver.

     Carreon asserts that the only issue on appeal is whether his

UUMV conviction is a crime of violence for immigration purposes.

We must raise the issue of our appellate jurisdiction sua sponte.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).      Under 8

U.S.C. § 1252(d), this court may review a petition only if, inter

alia, the alien has exhausted all of his administrative remedies.

8 U.S.C. § 1252(d)(1).   An alien’s failure to exhaust

administrative remedies before the BIA, either on direct review

or in a motion to reopen, serves as a jurisdictional bar to this

court’s consideration of the issue.    Wang v. Ashcroft, 260 F.3d

448, 452-53 (5th Cir. 2001); Townsend v. INS, 799 F.2d 179, 181

(5th Cir. 1986).

     Carreon argued before the BIA only that he was eligible for

discretionary relief from removal under § 212(c) because his UUMV

offense was a theft offense and a crime involving moral
                            No. 05-60747
                                 -3-

turpitude, thereby establishing a corresponding ground for

inadmissibility.    The BIA held that UUMV is not a crime involving

moral turpitude and expressly noted that Carreon did not contest

his removability.   Carreon did not argue the theory that his UUMV

offense was not a crime of violence subjecting him to removal for

conviction of an aggravated felony.   Because Carreon did not

raise his theory before the BIA, this court lacks jurisdiction to

consider it on appeal.    See Wang, 260 F.3d at 452-53; § 1252(d).

     The petition for review is DENIED.